Earl Warren: Number 10, Original, United States of America, Plaintiff, versus States of Louisiana, Texas, Mississippi, Alabama and Florida. The orders of the Court are hereupon the list certified by the Chief Justice to be filed with the clerk. It will not do our (Inaudible)
J. Lee Rankin: Mr. Justice Black, may it please the Court. This case involved the issue of whether the United States is entitled to the lands, minerals and other things under the sea within the distance beyond three miles seaward of the low watermark or the limit of inland waters. This Court by its decisions in the cases of United States against California, United States against Texas and United States against Louisiana determined that all of the lands, minerals and other things under sea from the low watermark and the outer limit of inland waters, belong to the United States or at least that the United States had paramount rights and power over such properties. So that without further action, there'll be no question here, but what all of that land or those lands, properties, minerals and so forth, belong to the United States. The question then before the Court is what kind of a relinquishment the United States may, to give to the States some rights in such properties and the extent of that relinquishment. The only relinquishment that the Court needs to deal with at this time is that made by the Submerged Lands Act of 1953. And what were the intents and purposes of the Congress in the passing of that Act. The Act is set out on pages 31 through 34 of the Government's brief, insofar as the crucial parts of it are concerned, that the Court needs to turn its attention to during this deliberation and argument. The grant was made by Section 3 that appears at the bottom of page 31. And it defines the nature of the grant titled to and ownerships of -- of the lands, beneath navigable waters within the boundaries of the respective States and so forth. And the right and power to administer such land and properties and the United States hereby releases and relinquishes onto the States such properties. Then you have to turn to Section 2 to determine the definition of what lands beneath navigable waters are defined to be under the Act. And that recites where, in any case, the boundary line of each such State or in any case, such boundary as it existed at the time such State became a member of the Union. Now, that will become during this argument, a crucial language that the Court will have to determine the meaning of and if it is not entirely clear from the language itself what the Congress intend, which can be drawn from the congressional debates and the other actions by the Congress before the passage of the Act. It also goes on indeed to say, includes the seaward boundaries of a State or its boundaries in the Gulf of Mexico or any of the great lakes as they existed at the time such State became a member of the Union or as heretofore approved by the Congress or as extended or confirmed pursuant to Section 4 hereof. Some of the issues involved will be what -- when at the time the State became a member of the Union means. Whether it meant the time that the State became one of the number of the States of the United States, whether it meant just prior to that time, the claim is made that that language is open to the construction that meant prior to the time it became a member of the Union. Or whether it is that exact moment when the State enters upon its respective rights, duties and limitations as a member of the Union or the United States of America. Then there are some questions that will be dealt with during the argument in regard to Section 4. Section 4 was intended and says in so many words that it -- purpose is to give to the States that do not have a three-mile boundary, the right to extend their boundaries out to three miles and confirms those boundaries expressly. And then leaves open, the Government of the United States contends, the question of whether or not, they got the beyond three miles as to whether the States of the Gulf and that -- those were the only States that are allowed the opportunity to establish that they had a boundary at the time they became a member of the Union, beyond three miles up to three leagues. The law is very clear that they limited the grant, so that it could not in any case, be beyond three leagues. But they are given the opportunity, the -- the United States contends.
Speaker: Are any of the States in claiming the rights of Continental Shelf to (Inaudible)
J. Lee Rankin: We think that it's clearly recognized in the briefs in this litigation now, that the Act does not permit anything beyond the three leagues. The provisions of Section 4 do preserve, the United States concedes or agrees the right for them to claim for other purposes that they at the time they became a member of the Union, did have a boundary beyond then -- the three leagues. But under the Act, it is recognized by the briefs of the parties that no claim can be validated or found to be valid by this Court beyond three leagues, because it expressly limits it to that. Now, during the debates there was --
Speaker: The reason for my question was -- my recollection to the original argument in this case where Louisiana was the sole party was that were was a claim made to be extended beyond three leagues up to the Continental Shelf, that claim has been abandoned?
J. Lee Rankin: That -- that claim has been abandoned insofar as it would be a claim that there is any grant beyond three leagues. There is still a contention by Louisiana that it did have rights or did have boundary claims --
Speaker: Yes.
J. Lee Rankin: -- that extended beyond three leagues.
Speaker: But the measure of its claim now is three leagues and no more, is that it?
J. Lee Rankin: Yes. And it uses the other, merely for the purpose of trying to substantiate the three-league claim.
Speaker: Thank you.
J. Lee Rankin: On page 34, there is a language that nothing in this section is to be construed and that's in Section 4, page 34, at the top of the page. “As questioning or in any manner prejudicing the existence of any State's seaward boundary beyond three geographical miles, if it was so provided by its constitution or laws prior to or at the time such State became a member of the Union, or if it has been heretofore approved by Congress. The United States takes the position that that is a no-prejudice sentence in Section 4. And was expressly put into the statute, so that there would be nothing, no construction, conclusions or interpretation drawn from this particular Submerged Lands Act Law that would prejudice, that would go against any State as to its claim. But the United States also contends, which is contrary to the State's contention and I want to call it your attention as we develop it in the argument. That there was no purpose to create affirmative rights by that provision that it didn't declare, affirm or confirm. Now, the first part of Section 4 does confirm such boundary claims up to three miles that have been made prior to that time. And that was the scheme of the statute. That all of the States that would have a maritime boundary, would have such boundaries perfected and confirmed either if they had them already or if they further -- if they later extended them to three miles. And then the question came as to what about the three leagues. And the Congress carefully provided that this Act was not to prejudice such claims either for the purposes of this litigation or any contentions under this statute or any other purpose. But it didn't confirm -- give any validity or make valid any such claims beyond three miles. Now the contention of the States just stated and we'll develop in the argument, is that this -- the purpose of this was to validate such claims to three leagues. And that by reading this particular provision about no-prejudice, they tried to take the words, “prior to,” or at the time such State became a member of the Union, in that particular sentence and read them back into the other section of Section 2, so as to put, “prior to” in Section 2 where it very clearly says, “Not prior to at all, but at the time it became a member of the Union”. And the Government of the United States contends that Congress did this carefully and deliberately trying to relate itself in the no-prejudice, where they could claim this extended boundary for many other purposes in regard to their State activities. But as far as this law was concerned, they said, “If you want to come within this law and get three leagues or three miles, you must comply with this provision.” The three miles was -- confirms, so we don't have to bother about that. But beyond three miles, you have to show that at that time you became a member of the Union, you had a boundary beyond three miles. And then you can get, if you can prove it, what you can prove between three miles and three leagues and no more.
Hugo L. Black: Did you say again that it means the same as though it's been written after admission of the State?
J. Lee Rankin: Well, Mr. Justice Black, I don't think it's quite after because --
Felix Frankfurter: Or by reason of -- by reason of --
J. Lee Rankin: -- by reason of -- because at them moment I think we can deal with it for a moment in our thinking by taking the States of Alaska and Hawaii. Now, in the instance of Alaska, Congress wanted to deal with the question of certain properties, prior to the time it became admitted in the Union. And it said so, “Certain governmental installations and other properties of that kind.” And it expressly provided that, “prior to” was the measure. And it said that that kind of control of the United States over those properties, that it had, prior to, should continue after the new State very carefully done showing Congress knows how to do those things exactly the way it wants to.
Felix Frankfurter: Was reference made in the Hawaiian situation to the controversy that had arisen under this Act?
J. Lee Rankin: I don't recall it was. I can't -- I don't know, but I could find that information supplied, if you like. But they did it precisely, deal with that question of “prior to”. Now, here they say with -- explicitly in Section 2, “At the time they became a member of the Union and on the non-prejudice, they deal with the words, prior to, in addition showing their ability to distinguish in treating the two matters.” But in dealing with the question of, at the time, in trying to answer Mr. Justice Black's question, at the time it became a member of the Union, there are all kinds of legal incidents that proceed out of that relationship. And this Court has passed in various times in the past upon the rights of individuals, of States and of the United States, proceeding out of that relationship. The moment before it became a member of the Union, Texas for instance, which was an independent country, the others were territories before they became members of the Union. It had the power to regulate its own foreign affairs. The moment it became a member of the Union, it lost that power and it recognized it. In correspondence with the British Foreign Office, Texas said when they were asked, “What is going to happen to our treaties when you become annexed to the United States, the treaties that the Republic of Texas had with -- with the -- the British?” And they responded and said, “Of course, we'll live up to our treaties, just as we always have in the past, up to the time we've become annexed to the United States.” And from that time on, you will have to address yourself to the United States, because it will have charge of our foreign affairs from that date on. Now in addition to that, citizens of the Republic of Texas had certain rights under the laws of that republic, certain provisions of their constitution and statutes that they're entitled to. They had no rights to protection or to privileges or benefits as citizens of the United States, until they became a member of the Union. At that moment, they lost their position with whatever privileges and limitations they had as citizens of Texas and they became automatically citizens of the United States. Now, that this Republic of Texas as an independent country, had all kinds of rights that they had, by reason of annexation and they had certain limitations. They recognized one as to their foreign affairs. They couldn't conduct their foreign affairs for one second after that moment when they became a member of the Union. They couldn't call upon the United States to defend them against Mexico, against the British or any other -- of the family of nations. Until that moment, they had to rely upon their own forces, whatever they were. But at that moment, they could start to call upon the United States for defense in accordance with our Constitution. They were entitled to representation in the Congress of the United States, just the second before they weren't entitled to that at all.
Hugo L. Black: May I ask you is that a proper analogy to the question right here as to what this country had solved when it absorbed Texas, the area that it absorbed is that a correct analogy? Can you argue from analogy that it gave up certain powers of Government thereafter? But it necessarily means that their areas shrank up in some way.
J. Lee Rankin: Well, I intend to develop that, Mr. Justice Black, as to what effect this has. What I was trying to deal at this moment with the question of this crucial time to show that Congress had used great care in fixing the time as when it became a member of the Union and that can only be actually, one instant. Now, in dealing with boundaries, I'll try to develop in the legislative history that during the debates, the members of the Congress both in the House of the Senate, dealt with boundaries as the legal existing boundaries, the boundaries that had extended over a period of 150 years. The constitutional boundaries that were legal because they had continued for a long period of years, the boundaries that would control the jurisdiction of causes of action, criminal cases and other cases and the venue of cases. That was the exact language that were used in trying to determine, trying to explain to the Senate and the House just what was intended by boundaries.
Potter Stewart: As in the case of Texas, the boundaries could not have existed longer than nine years did they? That was the duration of the life of that Republic wasn't it?
J. Lee Rankin: Yes, but what I was referring in the 150 years, they were dealing with the 150 years that the Union had existed in their -- in the debates. And they were using it in the context of until the United States against California, everybody thought that they all had these boundaries for the whole 150 years. Some of them of course, were not in the Union that long. And these were their legal boundaries, the -- the boundaries of jurisdiction and so forth. Now of course, with Texas it's a different situation and deals with the Republic of Texas. They came into the Union by annexation in 1845. They were on -- in existence as a republic insofar as the United States recognized it, for a little over nine years. And they could only have -- as bound the independence of Mexico for that term.
Potter Stewart: Whatever their boundaries were they couldn't have --
J. Lee Rankin: It didn't belong before that.
Potter Stewart: That's right.
Felix Frankfurter: Mr. Solicitor, as I understand you to argue this matter of the meaning called of the last sentence in effect, is four leagues, is that right?
J. Lee Rankin: Yes.
Felix Frankfurter: And you're merely stating your position?
J. Lee Rankin: Yes and I was trying --
Felix Frankfurter: Now, it is perfectly clear that I understand your position, but please don't argue.
J. Lee Rankin: Yes.
Felix Frankfurter: That's good. To clarify a little bit, as I understand -- is this correct that you say that although Section 4 in its entirety deals with the subject of seaward boundary?
J. Lee Rankin: Yes.
Felix Frankfurter: And the last shore deals specifically with seaward boundaries. It does not relate to seaward boundaries in relation to the grant that this statute gave. Is that your position?
J. Lee Rankin: That is the position of the United States. That the only purpose of the -- nothing shall prejudice and so forth, language was to preserve the rights of the States to claim for any purposes and make such claims in regard to boundaries beyond three miles.
Felix Frankfurter: The sentence doesn't say so, but it says the structure of the -- of the -- an act and its relationship to Section 2 and grant due cause, you argued it seems to that reduction.
J. Lee Rankin: Yes and along with the debates, Mr. Justice Frankfurter, because the theory that was consequently developed in the debates was that they were trying to give to the States or under States rights and that came up all the time. They were conceived to have prior to U.S. against California, and then there was some talk about -- with impossible for the Congress or the courts or anybody to change the boundary of States after they had once entered the Union. Of course, there's no question for what they could have fixed it, while there were territories or they could fix it as a matter of annexation or whatever they were willing to take the United States had that power as a matter of give and take between as -- any portion of territory that want to come in with the Union. But once it was this -- developed in debates, once they entered the Union, then not -- the only the change could be made by reason of the action of the state legislature and the Congress, agreeing upon some change in their boundaries. And so it's with that concept of States rights and the idea of giving them what they had conceived they always had. That they were dealing with this problem and looking at it in that light, it gives a better understanding of what Congress did in fact do and what the language means.
Felix Frankfurter: The sentence has been left out. Would there be any legal difference from your point of view? We call it the statute deals with the grants presumably it doesn't deal with things unrelated to grants, so that the sentence in your point of view is a needles sentence, is that right?
J. Lee Rankin: As far as the construction of this Act is concerned. The -- taken in the light of the debates, it is clear that they wanted to be free to say, “We've had this boundary out to the end of the Continental Shelf from the time we first entered the Union. And we want to be able to claim that for any and all purposes of anytime.”
Felix Frankfurter: Well they didn't think Section 2 just take anything away it gave.
J. Lee Rankin: Oh, that's right.
Felix Frankfurter: So that they didn't have to put that here in order to make sure that they didn't take anything away in relation to your subject matter not covered by the statute.
J. Lee Rankin: That's correct. All that weighed through the debates, it was stated constantly and consistently that there was no purpose to change any of the boundaries of the States. There was an opportunity under the first part of Section 4 as I stated, “For the States to -- that did not have three mile maritime boundary, to extend that boundary out to three miles. And if they had done it, that was confirmed. If they had not done it, it was confirmed by this Act if they did it in the future. But there was no -- no provision of which affirmed or confirmed or validated anything beyond three miles whatsoever. It was --
Felix Frankfurter: It was contemplated that it might.
J. Lee Rankin: It -- it contemplated that they might be able to prove it.
Felix Frankfurter: Yes.
J. Lee Rankin: And they constantly said, “This doesn't give us anything. We don't get anything by this enactment as far as the distance between three leagues and three miles is concerned. If we're able to prove that we had such a boundary and that it was approved by Congress as far as Texas was concerned and Florida, they will get it. And Senator Holland did not even indicate that Louisiana had sufficient proof, so she could ever get three leagues, but Senator Long acting on behalf of Louisiana, said we do have such claims and if we can prove that we are -- had a boundary out for three leagues, we should be able to get it. And Senator Holland said he didn't mean to interfere or adversely affect their claim at all. But it was stated time after time that this Act did not give anyone, anything beyond three miles, not one inch, one portion of an inch.
Felix Frankfurter: Is it fair to say however, that the thought that there might be the establishable claim beyond three miles was not to a practical as to leave them (Inaudible) of all these attachments of transitory possibilities, is that necessary?
J. Lee Rankin: Yes.
Felix Frankfurter: We're dealing with reality and that's -- but there might be such a claim taking what are being established for the real thing.
J. Lee Rankin: There's no question about it. The -- the United States concedes that there were those in the debates in the Congress who asserted and really I have no reason to believe that they thought otherwise.
Felix Frankfurter: Not merely that somebody asserted who will shut him up by putting a (Inaudible) wasn't it as vague as that?
J. Lee Rankin: No, no. That they had real grounds for their claims and that those claims could be sustained not by someone claiming in the halls of Congress, while we have a three-league boundary and that's enough. But if those people could prove that they were legal, existing, valid claims under law and it was said time after time that if you want to know what the boundary of this States are that claim something beyond three miles, you have to find out from the courts. That's where it will be determined. And it was even referred to this Court, the Supreme Court of the United States. The manager of the whole -- of the Submerged Lands Act, Senator Cordon, expressly answered the question of that kind. He was asked, “What is going to be the boundary of these States? Can you tell us?” He says, “No, I can't. It's whatever their legal, existing, valid boundary is. And you have to find that up in the Supreme Court.” That was answer given. So it's -- there -- there were those in the Congress who unquestionably believed that there are valid grounds that they could prove to satisfy legal requirements that at least Texas and Florida were entitled to three leagues. There were those on the other side of the question who raised all the points that the United States is developing here very carefully and at length and said you can't get it. You're bound by the three-mile limitation of the national boundary of the United States and you can't extend one foot beyond. The -- the Treaty of Guadalupe Hidalgo was merely a division between the State of Mexico and the -- the Republic of Texas. It had nothing to do with trying to establish a three-league boundary around the Gulf.
Felix Frankfurter: And what you -- what you imply or do you imply or what you call a legal question namely -- including therein, of the national boundaries of the United States, is that right?
J. Lee Rankin: Oh, yes, Mr. Justice.
Felix Frankfurter: The national boundary of the United States is partly -- is that our only legal question? Is that a national policy question?
J. Lee Rankin: Well, that's --
Felix Frankfurter: Is that -- is that a legal question like other questions that this Court passes on?
J. Lee Rankin: No, it does not. It's --
Felix Frankfurter: So that involves -- it really was sometimes when he's about to call a political question.
J. Lee Rankin: Yes, Mr. Justice.
Felix Frankfurter: We're really asked to pass upon a political question in this case.
J. Lee Rankin: Well, we -- the United States does not ask you to pass upon the political question --
Felix Frankfurter: But in order to sustain your position, a political issue is implicated.
J. Lee Rankin: That's right. And we, the United States, asked you to accept the political decision of the political branches of the Government as to that policy of three-mile boundary and then apply it to the law to determine whether any State could project itself out beyond the boundary of the United States.
Felix Frankfurter: Well --
J. Lee Rankin: That's the basic question.
Felix Frankfurter: We -- we do accept in certain categories of cases, what the political authority tell us in the political determination for some other legal questions. So it seems to me, here, the question always turns out what the Government's claim is the political position of the United States namely, the national boundaries of the United States concede of not as ordinary boundaries to concede of, but the pronouncement of all sorts of Secretaries of State, that the usual sobriety about this pronouncement on the acceptance or non-acceptance of a qualification of such political pronouncements. Is that (Inaudible) various cases?
J. Lee Rankin: Well, you have a few words in there that I don't want to accept [Laughs] as far as Secretaries of States are concerned, in what they've done and said.
Felix Frankfurter: Well, I didn't mean to cast, and he's not about them, I simply say that Secretaries of States oftentimes the time advocate to their country. That's all I've said.
J. Lee Rankin: Well, I -- in light of that, Mr. Justice, if I would accept the fact that we do ask the Court to accept a position that has been declared for a 150 years by various Secretaries of State, up to the declaration against the claim of Communist China in 1958 for 12 miles.
Felix Frankfurter: When was that?
J. Lee Rankin: That was in 1958.
Felix Frankfurter: Well was that before or after our representative to Geneva was ready to accept six miles?
J. Lee Rankin: It was before.
Felix Frankfurter: Before.
J. Lee Rankin: Yes.
Felix Frankfurter: So that there seems to be a very -- (Inaudible) you're going to go into this thing it makes that (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: May I ask one question?
J. Lee Rankin: Yes.
Charles E. Whittaker: Who declares or is there any person or one departmental official who has the power to declare the governmental policy? Is it limited to the Secretary of the State?
J. Lee Rankin: No. The Congress --
Charles E. Whittaker: Did Congress itself, then in the passage of this Joint Resolution pertain in 1953 declare the public policy of this country on this question as respects national sovereignty in the Gulf?
J. Lee Rankin: I think that the Congress would -- could be conceived to have declared it in the Submerged Lands Act, to the extent that you would find that the Congress intended that there be three leagues, if you found that anyone of the States on the Gulf, in fact legally had a three league boundary or could have had at the time it became a member of the Union. And that's the limit that I think you could ever find in the Act. And I think, the record is so clear that the United States' 450 years had taken the position as to Texas and every other point in our -- our sea lines, our maritime boundary, that we could not have a maritime boundary beyond three miles. For 45 different times when world peace hang in a balance on the position that the United States took, then I think it's impossible for this Court to say that Congress ever intended that anyone -- anyone of the States could have a boundary beyond three miles if you find the history as such that it was a policy of the United States Government never to have a boundary beyond three miles. I don't see how this Court could ever say that anyone of the States extended one foot beyond the boundary of the United States, who was still a State of the United States as far as that one-fifth -- foot was concerned.
Charles E. Whittaker: Now, may it have to be a State -- have a boundary only in the subsoil and seabeds, not including overriding waters?
J. Lee Rankin: Well, of course it couldn't have had that at all, prior to the Submerged Land Act because this Court held to the contrary --
Charles E. Whittaker: But neither (Voice Overlap) --
J. Lee Rankin: It had no rights.
Charles E. Whittaker: But neither could the United States have had to outer limit of the Continental Shelf prior to the Presidential Proclamation in 1945. Isn't that true?
J. Lee Rankin: Well it could have within its maritime boundary, without question.
Charles E. Whittaker: I mean to the outer edge of the Continental Shelf.
J. Lee Rankin: No, it didn't assert it prior to that proclamation.
Charles E. Whittaker: And it is by virtue of that proclamation as codified in this -- by Congress in this Joint Resolution 13, that the United States bases its claim to the seabeds and subsoils and minerals therein, to the outer limit of the Continental Shelf isn't it?
J. Lee Rankin: That's correct, Mr. Justice.
Charles E. Whittaker: And that's the basis upon which rests the claim of the States through the quitclaim of Resolution 13.
J. Lee Rankin: Well, they have to rely on an entirely different action by the Congress. They rely on the Submerged Lands Act.
Charles E. Whittaker: Well I mean that's what -- that's talking about Resolution 13.
J. Lee Rankin: Yes.
Charles E. Whittaker: But the United States acquires its claim of a right under the Presidential Proclamation.
J. Lee Rankin: Yes.
Charles E. Whittaker: As codified by this Joint Resolution 13.
J. Lee Rankin: Well, I would say that the proclamation created that right too, but it was ratified and approved by the Congress, but the United States had the right by the President's action. It was not a -- it was a valid action by the President.
Charles E. Whittaker: Now then what I'm in doubt about and would like to know, is did the Presidential Proclamation if it alone created this extension to the outer edge of the Continental Shelf, give to this country a territorial limit to that far at sea?
J. Lee Rankin: No, it did not. It was very carefully worded to not interfere with the rights on the sea of any power whatsoever, the proclamation was. The -- our Continental Lands Act was exact -- was -- provided the same way and expressly by its terms, did not interfere with any rights on the sea. And it was limited to extraterritorial claim so recognized by the Congress very carefully and also by -- it's been recognized generally by the -- the nations of the world. That such limited claims cannot be -- can be made and are not boundary claims at all.
Charles E. Whittaker: Or not -- I may misunderstand, but do I correctly or incorrectly understand that the States or at least some of them here argue that such is their basis as well, namely that they claim only in the seabeds and subsoil and not in overriding waters.
J. Lee Rankin: Yes, they do. And I don't think that claim is open to them. We argue it carefully and at length in our brief and I'll try to tell you why I don't think it's open to you.
Speaker: Your basic issue here is really isn't that what would matter by a Congress limited the -- extended the grant subject to three leagues by the word boundaries. You say it's territorial boundary and -- or at least in -- in a single sense boundary means, something like a territorial boundary would. The States say that boundary is a fluctuating term that has something beyond the concept of an ordinary territorial boundary and the problem is to find out what Congress meant by boundary, isn't that it?
J. Lee Rankin: Yes, Mr. Justice. The only thing I don't you to say is -- is oversimplified, because I think there is an element of, “at the time of,” when it became a member of the Union.
Speaker: Yes we understand that.
J. Lee Rankin: Yes. Now what is -- what do they mean by boundary?
Felix Frankfurter: But if there are other elements of over simplification (Inaudible) put to use --
J. Lee Rankin: Well --
Felix Frankfurter: -- namely -- well, they included in boundaries is impliedly that which of necessity in view of the policy of the United States, the United States limited the boundary essentially to what was the national boundary. And that the national boundary must be -- that the state boundary must coextensive with the national boundary. That's your basic position, isn't it?
J. Lee Rankin: Yes, Mr, Justice. I thought that was inherent in the --
Felix Frankfurter: Well --
J. Lee Rankin: -- question, but I --
Speaker: I intended it to be inherent for the questioning.
Felix Frankfurter: I think it requires inspection though.
J. Lee Rankin: Yes.
Charles E. Whittaker: Coextensive? You don't, as I understand it, mean that they must be coextensive --
J. Lee Rankin: No.
Charles E. Whittaker: -- but rather only that the States may not exceed.
J. Lee Rankin: That's right. There isn't any question in the history of our country that some of the States when the Submerged Lands Act was passed, did not have their boundaries extended beyond the coastline. And they -- in Section 4, they were expressly given the power to make the extension to three miles, if they saw fit to do so. But the -- one of the great problems in the case is what Congress meant by the term "boundary", there isn't any question about it. And if you looked at the language itself, I think you would have to, without going further, you would have to concede that boundary is a technical term that has been used in the history of the nations throughout the world to mean the area that you claim control over for general jurisdictional purposes.
Felix Frankfurter: So that throughout the world, they've got a federal system.
J. Lee Rankin: Well, Mr. -- I can see that, Mr. Justice. I don't think that affects what --
Felix Frankfurter: Well, it may not, but it --
J. Lee Rankin: The position is in regard to what the boundary is. The -- the boundary has always been regarded as what you claim that you can keep the other fellow out of. And that's what makes the trouble. Now, we don't care when we say -- when some country says we're going to establish some area of 100 miles out, like Russia did. We do in -- from their coast and also the coast of Alaska, we protested. Why do we protest? Because it interfered with the rights of our Navy, our ships, private ships, merchant ships, our citizens who wanted to fish and anybody else that wanted to go within that area. We wouldn't have cared to react, if they hadn't tried to interfere with our people. But that's what they were doing. They said, your people stay out of a distance a 100 miles from those coasts. And we said, we protested immediately. We said that we would not follow any such decree or ultimatum that the three-mile was the rule of the world. It was all we recognized for ourselves. It's all we ever recognize for any other country and therefore, we would insist upon our people having rights within the area up to three miles. Now that's what an issue about boundary. And then another case, I'll show you back in 1805 the case of Vienna (ph). It's a case decided by Lord (Inaudible). And in that case, it was an action by the British Government and in regard to whether or not a privateer had a right to take certain goods and properties off a ship within the three-mile limit of Louisiana near the Mississippi River. And the British High Court of Aden said, “The United States has asserted general jurisdiction for three miles.” Congress has done that too and they've referred to the statute. "Everybody knows," that's the language of Lord (Inaudible) and he was one of the great judges. This isn't our court, this is the British court dealing with this problem. Everybody knows that the marital -- maritime boundary that's recognized generally throughout the world is three miles. This vessel was taken within the three-mile limits. It can not be kept. You have to turn the goods back. Now there's a basic issue. And it isn't just talk about what our boundary is and the importance of it. It's a great issue of personal rights, governmental rights and what you can do within the area. Now, just imagine for a minute what would be the effect, if we had a twelve-mile limit throughout the world. 80% of all of the lighthouses, bouie, signal for all kinds for shipping throughout the world, could not even be seen. And many areas would only be barely open because of the principle of straights being available. A very large circle of the oceans would be unavailable not to the great Government of the United States, but to Mr. American Citizen who wants to be able the sail his vessels. Small craft, that's one of his privileges as a citizen of the United States or larger, merchant marine, throughout our battleships, cruisers, aircraft and airplane carriers -- aircraft carriers and even our aircraft can't go across the boundary -- the maritime boundary of another country without violating a law.
Potter Stewart: So by insisting called the right of innocent passage.
J. Lee Rankin: That doesn't apply to aircraft, Mr. Justice.
Potter Stewart: But that I would apply that to just a small craft and my craft.
J. Lee Rankin: That's right. It would apply just to ships. But the small craft would have the difficulty of being able to find anchorage even of twelve miles in many areas, to be able to have the opportunity to run their vessels in that area and have it with any safety.
Potter Stewart: I'm afraid, why would they have to anchor anymore than to anchor now, three miles out. They have a right of innocent passage.
J. Lee Rankin: Well, the innocent passage is not countable to the right of their own government having their territorial boundary up to that point and the protections that are involved in that. I (Voice Overlap) believe that couldn't any kind of foreign war vessels come into that area, as far as our ships were concerned.
Felix Frankfurter: Mr. Solicitor General, I could -- I could agree with everything you've said as to the importance of the rights of American citizens regarding the extent of innocent passage and -- and kindred rights. The (Inaudible) what was that case, 12 years ago (Inaudible) way beyond --
J. Lee Rankin: Skiriotes.
Felix Frankfurter: Skiriotes. But before I -- before it controls the question for me in this case, I would have to be convinced that the phrase, “Boundaries of the respective States equals national boundaries during the years in question.” I would have to be convinced that all these problems of foreign relations have any relevance as to whether the States of the United States should be allowed to exploit something as to which there is no ownership in the United States or in anybody else.
J. Lee Rankin: Well, Mr. Justice, maybe I'll --
Felix Frankfurter: Well, this may be -- everything you say may be respected and enforceable by the United States, if foreign relations and yet not determined whether Congress -- I suppose you admit Congress could've given the States the right of exploiting this oil, which it itself has asserted, which this Court has recognized. So how does that internal question, how is that internal question to be resolved by worrying about all these foreign relations which nobody denies?
J. Lee Rankin: Mr. Justice, in answering your question, there is no question that what if Congress had said that they shall have the right to explore these minerals out to three leagues without reference to any boundary. Congress had that power. Court in Alabama against Texas and Congress could have done it and we would not be here contesting the matter.
Felix Frankfurter: And as to the final problems -- what this Government has or has not maintained regarding the outer boundary limits of a nation, certainly in our prior decisions in the California and Texas cases, we've given the Federal Government with this power, therefore, necessarily, from my point of view, Alabama against Texas follows. Indeed, we'll see to that in the original California or the Texas case, California case. So that what you say that the question is simply whether or not, you say if I understand you that the boundaries of the States the phrase, “Boundaries of the States,” merely results for this Court the question, what were the boundaries of the United States? Is that right?
J. Lee Rankin: That's right. And you're -- we think that in applying the law, you're required to so find because we say that that position was taken by the United States for 150 years, it's an important position in the conduct of this Government. It wasn't taken just as with regard to some area that we should not exercise general jurisdiction over. It was because we did exercise general jurisdiction.
Felix Frankfurter: But -- but if this -- but if Congress could give exploring and exploiting powers to the States which it itself enjoys, I do not see how the argument to that you -- that there is raised -- there are raised all these questions of relationships between American citizens in other countries or the threat of other countries is appearing, well, that's come into play.
J. Lee Rankin: Well, the question is what boundary means. And if the Congress had said, “Without regard to boundary,” I think that's inherent in your question. Without regard to boundary, the State shall be able to explore out to three leagues.
Felix Frankfurter: No.
J. Lee Rankin: Then that will be case.
Felix Frankfurter: No, because you have agreed that Congress thought it was a substantial question -- at least not a frivolous or fantastic question which it wrote into the statute that perhaps some States can establish, that they have boundaries in the sea themselves, in this country, not other countries.
J. Lee Rankin: Well, I would concede --
Felix Frankfurter: Well, that is beyond three miles.
J. Lee Rankin: But they thought it was substantial enough so that they would give them an opportunity to prove it according to law. And I think Congress does that manifold number of times that this Court is familiar with, in the Court of Claims. Time after time, Congress doesn't see fit to resolve a controversy in regard to States or individuals in this country. But they say you claim you have certain rights, we'll allow the action to be brought in the Court of Claims. You prove it up. If you can establish those rights under law, you'll get a judgment. And we'll appropriate the money to pay it, but by saying that, they don't say we find that you've got any such right.
Felix Frankfurter: I'm not suggesting that Congress found it. I'm not suggesting that. That's why we're here. I am suggesting that the consequences of being able to find it can't so unthinkable and so horrendous that your argument has made it out because of the consequences that you picture.
J. Lee Rankin: Well, this very thing about the -- the maritime boundary in the United States being three miles was raised during the debates as an element that would preclude the establishment of any such claims. It was raised in the hearings both by the State Department representative and other people who testified. The case -- the cases of this Court were put in the record. The minority reports of -- of the Committee said in so many words that there was nothing to the -- either the Texas claim or the Florida claim. Now, I don't think that precludes them. Congress didn't preclude them because of that. But it did say they had to prove it.
Felix Frankfurter: Well I -- I may reach your conclusion and I can assure you that my mind is as clear as this at the moment under the subject of this statute. Just as clear in this statute, if I can say so. [Laughs] But I wouldn't reach it because I would see horrendous, dangerous consequences in our international relations. I would religiously cross on the basis of relevant considerations of statutory construction, Congress' has so defined boundaries --
J. Lee Rankin: Well, I think --
Felix Frankfurter: -- not because I think terrible consequences would follow or a whole cause of international relationship would be embarrassed in -- to make me find it.
J. Lee Rankin: Well, Mr. Justice, I think that the effect of embarrassment -- international relations is an element that you and the rest of the Court would properly take into account, under your decisions in the past in considering the decision of a political question, like the boundary -- maritime boundary of the United States. The -- what I was trying to deal with in regard to boundary was that it is not something that can be dealt with lightly is what I was meaning as far as the interest of our people and our country are concerned. And that the assertion of a maritime boundary by the United States was not done as a mere whim or by starting with Jefferson and then on down to years by some very great men, who were the Secretaries of State and under some great Presidents throughout the years and at times when we were pretty little fellows to be standing up against Britain and France and -- and Spain and other great powers that we were saying now, you can't have more than three miles. We don't allow it. Don't take it ourselves and we don't allow it to anybody else. I'm not -- I'm just trying to show that it's not any idle thing that our Government was doing. And I'm trying also I think that when you look at the word, boundary, you have to apply to it, what's ordinarily meant by boundary. Now, if I would try to say this boundary in the State of Nebraska is -- this Court comes to in the State of Kansas and then I would try to say, now, we -- we go over there in hot pursuit.And we have a right to go over there and -- and check different things with Kansas, but -- and so that makes up the boundary clear out there a part of Kansas.You just laughed me out of Court. But -- and that's what I'm saying -- this laws that -- it didn't say boundary that you might -- Congress might say someday that you could go out and inspect vessels as a part of the smuggling that is recognized as the exception and nullified maritime boundary by the nations of the world, when we've done it, we've said to the other nations we're not trying to encroach upon your rights at all. A maritime boundary is the same thing as though it was so much land as far as though, a boundary of a country is concerned.
Speaker: What your saying is where the boundary is inappropriate to describe anything short of a maritime boundary.
J. Lee Rankin: That's right.
Speaker: And yet in the Treaty of Guadalupe Hidalgo where the United States was claiming rights whether however you might characterize them, of up to three leagues, something short of this maritime boundary as you -- as you would say, are they used as a descriptive of those rights whatever they were at the term, boundary, didn't they?
J. Lee Rankin: Yes, but they said the boundary between our countries --
Speaker: And --
J. Lee Rankin: -- shall commence at a point three leagues in the Gulf opposite the mouth of the Rio Grande. But in the same year that the treaty was made, Great Britain said to the United States, “Do you mean that that changes the boundary? Are you claiming beyond three miles?” And the United said -- States said, “No, we are not. We did not in any way --
Speaker: Yes.
J. Lee Rankin: -- interfere with your rights.”
Speaker: All I'm suggesting is that that very circumstance indicates the boundary does not necessarily have the inflexible content, which is at the bottom of your case.
J. Lee Rankin: Well I think that -- that very action of the United States shows it does. Years would unite the people who have made the treaty. Now, I make a contract with Mr. X and in the same year I say to you -- to another party that this contract means so and so and the other party who's the other contracting party like Mexico, said to the British exactly the same thing. This doesn't mean that it's anything beyond three -- three-mile boundary at all. This doesn't interfere with your rights. It didn't at all like a boundary. Then you'd say to me, “You made your contract. You interpret it.” You have said this isn't any kind of a boundary. You say it doesn't interfere with other people's rights. That's what it means. It seems to me that's -- that's ordinary contract law. Now, that's what the two contracting parties said about this Guadalupe Hidalgo Treaty within the same year upon inquiry by a foreign power that had a right to inquire because it was introduced in the -- on which the suit affect it.
Speaker: That's exactly what I'm suggesting.And not to look at the context in which the word, boundary, is used before you can describe what the legal effect, what the -- what -- what a legal boundary means.
J. Lee Rankin: Well, they now proceed through the debates.
Charles E. Whittaker: Mr. Solicitor General did you mean -- may I ask this question. Are you in dispute with any your adversaries here over the meaning of the word, boundaries as used in these cases?
J. Lee Rankin: Oh, yes. Where they -- they contend that the Action of the United States in inserting control over the area beyond three miles for the Continental Shelf is some kind of a boundary. And that they have the right to take advantage of it.
Charles E. Whittaker: And now, you're talking about where it is as a line. Are you in dispute over the meaning of the word?
J. Lee Rankin: Well, I think that -- that we are Mr. Justice. I think --
Charles E. Whittaker: You do?
J. Lee Rankin: -- think that they say that by implication at least, they say that when you -- when the United States has a provision of its laws that permits it to go out four leagues into the Gulf in regard to smuggling, that that establishes that kind of -- that establishes the boundary, that they can take advantage of under this law. And the United States' position historically, time after time, has been with that, isn't the boundary at all. That is a matter of accommodation between the nations involved and is only done as to ships coming into our ports. But they still assert that that makes some kind of a boundary for them to try to take advantage of under this law. I wouldn't want to state otherwise.
Charles E. Whittaker: If it may assumed -- one more question, please. Arguendo, that it has consistently been the policy of our country to maintain only and to permit others to maintain only, a marginal belt of three miles, until at least, Congress passed this Act in 1953. And assume that this is a political question still this Court would to ascertain the fact would it not?
J. Lee Rankin: Yes, I would say in this regard that, if the Secretary of State with this Court recognized has the power to pass on the political question, would say to this Court that our -- our maritime boundary is one mile and has been for a 150 years, this Court wouldn't have to accept that, because it would be a misrepresentation of fact.
Charles E. Whittaker: But having ascertained what is the national maritime boundary, as maintained by the State over the years, the Court cannot touch it, it being a political question, isn't that true?
J. Lee Rankin: That's true, in accordance to your cases.
Charles E. Whittaker: Yes. Now then, but if in 1953 Congress changed it as respects these States in the Gulf to an extent of three miles and so much further as the States can show, was within their boundaries at the time they were admitted to the Union, wouldn't this Court have the right to declare that fact?
J. Lee Rankin: Yes, if -- but we put one thing more in that, Mr. Justice Whittaker. We say that if at the time it became a member of the Union, the State would say our boundary and the only State who could apply to would be Texas, because the others were territories. They're creatures of the United States and they couldn't possibly by definition, have an inch beyond the boundary of the United States. Now, they're our right. Under any kind of -- can apply law to the question, there are. But as to Texas, it's an independent republic that we recognize. So then, if Texas had three leagues, which we question that they -- we say they didn't even have that anyway, under the law, under international law and everything else. They hadn't established it so far. But assuming for a moment for argument that they had, we say at the moment they became a part of the United States, they were reduced to what the policy, the foreign policy of the United States was.
Charles E. Whittaker: I believe you have both retained the past sentence.
J. Lee Rankin: That's right. Well, I think it's at the moment. You see, because all of the incidents of the statehood proceed from that moment.
Charles E. Whittaker: At the time such case became a number.
J. Lee Rankin: Yes.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: Let's see -- let's look to past tense because of course, that's happened to all of them. You wouldn't say it becomes -- so you have to use some -- a past tense to describe an event that's already occurred. But you see, they're trying to take the theory, if you -- if you looked at the debates, they're trying to take the idea that at the moment they came under the Union, they had something or they didn't have something.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: That's the -- that's the claim of some of the States.
Charles E. Whittaker: And your construction is it means just actually, isn't that right?
J. Lee Rankin: Well --
Charles E. Whittaker: It is -- nobody's writing the books.
J. Lee Rankin: Well, I think the State has -- I think that this Court had to pass on the question and I was here suing back in 1845 and said that at the moment Texas -- the paper was signed by the President approving the act of annexation, the Joint Resolution and I was suing upon my rights. As a citizen of the United States, I think you would say at that moment I received certain rights, it didn't happen the moment after, it happened the moment that law became in effect. So I think that that's when the Union -- it becomes a member of the Union. It doesn't become a member of the Union the moment after it became a member. It becomes a -- at the moment it became. That's the moment when all of these rights changed. Now, the Republic of Texas couldn't have -- say its Congress acted one moment after it had passed the law or -- or at the very moment that the law was signed. The -- the pen was just lifted off the paper. Would that Act be found valid by this Court? It seems to me you'd say, no. The -- all of these legal relationships have to date from the moment it happens.
Speaker: Dating back to a time wherein -- and I -- I'm wrong in thinking that the boundary line is not defined in the statute?
J. Lee Rankin: Well, if you mean [Laughs] -- if you mean all the things we're arguing about, I'm sure it's not --
Speaker: Supposing -- supposing Congress had said in the statute, “Boundary line as herein used, means historical boundary which would have given a State the right at the time it came into the Union to exploit submerged lands what would your position have been then?
J. Lee Rankin: Well, if that means that they have -- would have had to ascertain, what is that to include --
Speaker: And?
J. Lee Rankin: Nobody did at that time --
Speaker: I know --
J. Lee Rankin: -- and this Court said --
Speaker: -- but supposing Congress had said that, would you be in Court?
J. Lee Rankin: I'm a little unclear about your language, Mr. Justice, but if it -- if it clearly said that they should have the right to explore out the three leagues without reference to boundaries --
Speaker: No --
J. Lee Rankin: -- I wouldn't be here at all.
Speaker: -- they'll define boundary -- they define boundary in the hypothetical that I'm putting in and not in terms of the maritime boundary is your arguing for, but use the word boundary as it's used here and then in another section say, boundary means the kind of a boundary that would have given a State at the time he entered the Union the right to exploit submerged lands.
J. Lee Rankin: Well, you're giving me a question that's pretty difficult because you're --
Speaker: But I think this is --
J. Lee Rankin: This Court's --
Speaker: -- the question in this case.
J. Lee Rankin: Well, this Court has said that they couldn't have such a right. They had no such a right, never had. How can I say that --
Speaker: But the Congress did something to those cases when it at least extended the State's right to exploit (Inaudible) the decisions of the three miles.
J. Lee Rankin: Yes sir. It made a great --
Speaker: So it overruled those cases at least to that extent, did he not?
J. Lee Rankin: Well, it never -- it -- it clearly said, it never intended to overrule the cases. It was creating rights that never existed.
Speaker: Well --
J. Lee Rankin: And this Court says --
Speaker: -- put it that way. Yes. All right.
J. Lee Rankin: I don't mean to be --
Speaker: Yes. I understand.
J. Lee Rankin: -- as to technical, but I --
Speaker: (Voice Overlap) --
J. Lee Rankin: And therefore, it was giving them, but it -- it defined them.
Speaker: (Voice Overlap) --
J. Lee Rankin: Now, it seems to me, if I want to grant somebody half a mile lot and I described it, this Court shouldn't be saying, I granted my whole lot. It should be following what I -- my grant was. And you also have the propositions firmly established in this Court that you construe all grants by the United States -- in favor of the United States and against the grantee. They're bound by that too. Now, what do -- what was the intention of Congress? When it used the word, boundary, was it going to use some freak idea that's not commonly used by the Congress? Congress has dealt with boundaries for 150 years. Often than not, I don't the first time that -- but I know early they had to deal with them and what was affected. When it said boundary, did it mean something other than people do generally? Did it mean that you could go out to the outer Continental Shelf or that if you just happen to let it -- the United States go out on occasion and didn't try to exclude anybody from the area that that was the boundary? I can't conceive that this Court would read any such thought into Congress' acts. Congress was -- must have been dealing with boundary and I'm not -- I haven't gotten to the legislative debates that will clearly show what was intended, but without that, boundary must be the -- I think it's only fair that you assume, Congress of the United States was dealing as a -- as deliberative body that's trying to fairly accomplish a certain job. And it's trying to deal with words like people ordinarily deal with, not with freak attribution or constructions or unusual conclusions or ideas that aren't ordinarily in them. The issue --
Felix Frankfurter: May I say -- may I say, Mr. Solicitor that a little earlier, you put your case in great brevity. Namely, buy you're now arguing -- namely that boundary in this statute, by virtue of the subject matter of the statute and by virtue of the legislative history to which you have coming, boundaries, is a term of art defined by the position taken by the political branch of the Government as meaning the boundaries of the national Government. Is that your position?
J. Lee Rankin: Well, I have to add just a little to that, Mr. Justice Frankfurter. And that -- I think that the term, boundary is a word of art, I agree with that. I --
Felix Frankfurter: I view it in the statute.
J. Lee Rankin: I think the maritime boundary by law is imposed down upon it. And the State can have a boundary less than the maritime boundary, as some of them did only assert a boundary out of the coast. But they never can have one beyond the boundaries of the United States.
Felix Frankfurter: We're not calling about less in this case, are we?
J. Lee Rankin: No, but I just want to clarify the point, that -- but I -- the factual situation.
Hugo L. Black: Has the 1848 Treaty with Mexico been superseded by later treaties?
J. Lee Rankin: No. The Treaty of Guadalupe Hidalgo, I think is the one that you're --
Hugo L. Black: Still in effect?
J. Lee Rankin: Yes.
Hugo L. Black: Well, if the boundary lines between us and Mexico is nine miles from our coast. Is the boundary line of Mexico -- does it come within nine miles of our coast, if this language is the boundary line between the two republics?
J. Lee Rankin: Yes. Now it's a construction of Texas and the other defendant States. But that meant that the boundaries should run around the coast for three leagues.
Hugo L. Black: I understand that, but there's a goods deal more of the Gulf of Mexico. And this says that the boundary line between the two republics so it meant from the Gulf of Mexico, three leagues from land. I presume if our boundary goes to three leagues was the accept boundary that many have said. But that boundary line comes to within three leagues does it not?
J. Lee Rankin: The United States had -- has answered that question by the Government by saying that that was the commencement of the point -- a division between the countries and did not mean any boundary around a coast or gulf. Mexico said exactly the same thing, the same year, both of them the same year to the --
Hugo L. Black: They what?
J. Lee Rankin: Both of them told the British --
Hugo L. Black: And I -- I read that what the (Inaudible)
J. Lee Rankin: Yes.
Hugo L. Black: But what I'm getting at is, if that is the boundary line between the two republics, it means I suppose to give it its actual meaning that Mexico owns the Gulf all the way to nine miles with our shores and we own it nine miles outward -- seaward.
J. Lee Rankin: We have denied that. The Government denied it, the same time Mexico denied it.
Hugo L. Black: Well did you deny it on the ground that it didn't -- the boundary line was no good as to Mexico, but was good as to this country?
J. Lee Rankin: No. The position was that this was a relationship between these two countries in establishing the boundary between the two countries and that it was not an assertion by either country that they had any control against the rest of the world or against each other of three leagues in the Gulf.
Hugo L. Black: Will it be equally binding on both, if it's binding on one was it not?
J. Lee Rankin: Yes.
Hugo L. Black: Has a boundary line?
J. Lee Rankin: Yes. But all of that time Mexico had a boundary line by a statute for three miles. They never asserted any nine-mile boundary until 1935, 87 years later.
Hugo L. Black: But if this is the boundary line, what I'm saying is, I don't it has an effect on it. But if the boundary line between the two republics is nine miles from our shore (Inaudible) then the boundary line of Mexico was at the same time up to that value, was it not, if you -- if you want to construe that as being the boundary line between two republics.
J. Lee Rankin: Well as a boundary line it was construed by our State Department as being from that point and not to include any maritime boundary running around the coast or gulf, either way. And that was -- construction was made during the same year.
Potter Stewart: It would at least be a line -- imaginary line from the coast out to that point.
J. Lee Rankin: That's right. No question about that. But --
Potter Stewart: (Inaudible) a number of (Inaudible)
J. Lee Rankin: That's right.
Charles E. Whittaker: (Inaudible) in boundaries good necessarily being nothing (Inaudible)
J. Lee Rankin: Well, that could be the case. It was asserted by the United States constantly that it didn't interfere with anybody else's rights. It wasn't any claims for a general jurisdiction for the area. And it was so asserted by Mexico as I said and when Mexico did assert a nine-mile boundary, 87 years later, the United States protested it vigorously.
Hugo L. Black: But whatever it meant, it meant the same for both countries, doesn't it?
J. Lee Rankin: It would have to. Both countries --
Hugo L. Black: And that was the boundary line between the two republics, whatever boundary line meant.
J. Lee Rankin: Now, with -- with regard to what boundary was to mean according to -- assuming that you -- it isn't clear from the language of the Act and you go to the debates. Then, we have the language of the drafter of bills under Holland and the other Senators and Congressmen in which they repeatedly deal with what boundary is. And Senator Holland said that's -- boundary is the area of general jurisdiction. The -- in 1794, the United States Congress asserted jurisdiction for a -- for distance of three miles. And that Act has been on enforced on our books at all times, except one year when it was dropped by inadvertence. They also said that they were -- the boundary was the general jurisdiction for legal cases, the venue of cases and other actions. That it was the historical boundary because it was the legal boundary. The legal boundary that had existed for a period years, it was the lands within their territorial waters and that -- that was what they were trying to restore, that they were the legal boundaries of the States that had for 150 years. Now, all of that language at the time they were trying to get this Act passed in the Congress, is wholly inconsistent with all of the other claims now, of some other kind of a boundary. That a boundary set for the purposes of smuggling, inspection of ships was sufficient. That isn't a general jurisdiction boundary at all. The United States has never asserted general jurisdiction, jurisdiction of cases over in such boundary. Our jurisdiction in cases we've asserted for the three miles. So throughout our history, they have described the boundary they were talking about exactly in the manner you describe the maritime boundary of a country. That's exactly what would be involved in the maritime boundary of the United States. And furthermore, they raised these very questions about whether any -- any State could have a boundary that extended beyond the boundary of the United States. That was raised in the debate. Whether or not, the mere transmittal of a copy of the statute of Texas of 1836, asserting three leagues, could ever be an establishment of a boundary, but didn't have any legal effect. It wasn't enough. So that the -- the basic issues and also the fact of the effect of a maritime boundary of the United States and the claims of the United States through limitation of three miles, the effect that would have on any other State and whether or not, a State that had, like Texas as a republic, a serving of a statute of three-league boundary, came into the Union -- did it lose that right, if they -- and had to claim prior to that time, by coming into the Union didn't it have to be subject to the United States? Now here, Texas is and she tells Britain at this very time that it seems to me a historical event of the greatest importance. Britain asked about her treaties and the effect of it. What force and effect they might have after she is annexed? And she says, “I can't control our foreign policy after we're annexed to the United States. You have to ask the United States from the moment we become annexed, about the foreign policy.” Would it be possible, say we had a conflict with -- with Texas foreign policy and Texas had a certain policy toward Mexico just a moment before she entered the Union. And that was -- and our policy toward Mexico was peaceful and hers was some conflict. Wouldn't it be accepted immediately that she was blanketed under our foreign policy, the moment she entered the Union? Doesn't that have to proceed as a matter of -- of legal interest and application? The same is true with all of our foreign policies. The same is true with our Constitution, our laws. She would have to recognize and has been applied as to other instances over the years. That automatically, the United States doesn't have to go around to every State when it's taken into the Union or any other territory and say now, “From now on, you -- you must remember, you have to follow the foreign policy of the United States. You can't continue to have your own. Your policy doesn't continue right on and the other 48 States don't have to live by your foreign policy, too. You only got one.” That's by definition in the Constitution.
Charles E. Whittaker: (Inaudible) everything about this concludes (Inaudible)
J. Lee Rankin: Not at all.
Charles E. Whittaker: And how do you try to (Inaudible) that the United States have enough -- didn't anything (Inaudible) beyond three miles (Inaudible)
J. Lee Rankin: Well that's recognized as an extraterritorial claim by the Congress, by President Truman, when he issued the proclamation, by the other nations in the world and it's recognized the claim that the legitimate would be made without any encroachment or incursion upon the other nations of the world.
Charles E. Whittaker: Have to (Inaudible)
J. Lee Rankin: Well, I think it's a little more than that. I think that there's recognized -- if -- I -- I want to try to make the distinction. If we would, for instance, try to assert the right to the Continental Shelf on the other side of the Caribbean, close to other countries. I think that the other countries of the world, the nations of the world would feel that we have no right to make any extraterritorial claim to exploit the minerals there. That is they associate the legitimacy of such an extraterritorial claim as being related to the fact that that Continental Shelf is adjacent to our country. So I don't know whether I'm answering the questions there. I wanted to clarify that you couldn't just -- we couldn't just reach out and say the British Isles' Continental Shelf belongs to us. And the other nations wouldn't recognize that, of course.
Charles E. Whittaker: As I understand you -- you (Inaudible) define that President Proclamation further rights to the Continental Shelf (Inaudible)
J. Lee Rankin: I'd say it for two reasons. First, that it's recognized in two -- or three -- three reasons. First, it's recognized by the nations of the world, international law. Say it doesn't. Second, the President very carefully said it did. Third, the Congress very carefully said it didn't. So that, I think, those are -- or as political questions, they're controlling on the Court, if you find that's true.
Charles E. Whittaker: (Inaudible)
J. Lee Rankin: Well, I would say that if the Congress had clearly indicated that by a boundary, it meant that they should have the rights to three leagues, regardless of whatever the maritime boundary the United States was, then commerce could have done that.
Charles E. Whittaker: But it comes within (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: And so much more, must be easily used as you construe in the Supreme Court of the United States (Inaudible) where was then the boundaries of the States at the time (Inaudible)
J. Lee Rankin: That's right. And we're trying to say, the United States' position is that at the time meant, when it got in the door. That it -- that it had all these incidence of statehood and it lost its position as an independent power, that when it became a State of the Union, it could only have a boundary that was coextensive with the boundary of the United States.
Charles E. Whittaker: Does it claim more (Inaudible) You don't claim more than the amount but as -- as a (Inaudible) Now, did the States claim more?
J. Lee Rankin: Well, we say that the boundary has to be the territorial boundary. Now, if you would find that Congress really didn't mean what they said it meant, when the debates -- what boundary ordinarily means, that there was some idea or intention to have an unusual boundary and change the boundary of the United States some way, so that -- then you would find that the three mile boundary of the United States was not intended to preclude now, but you still have the problem. That Congress couldn't change it all, the boundary as of that time, so if you would interpret the law, as we think the only way it could be interpreted, that Congress meant that it was whatever boundary they had at that time that controls. The only boundary they could possibly have was within the United States. And that the boundary of the United States was three miles and therefore, theirs had to be three miles. Then, even though Congress would want to do something else it would have to say it differently. It couldn't say it the way it has and make that possible because it can't change what the facts were back in 1845, when Texas came in the Union. And you would be finding what the league -- what the law is. And if they only had a boundary out -- the United States had a boundary of three miles, ab initio, it's got to be that no State can have a boundary on each beyond that or a fraction.
Charles E. Whittaker: (Inaudible) the boundary of both, if you have just one (Inaudible) but the United States has some (Inaudible) to be taken?
J. Lee Rankin: No question of what they could.
Charles E. Whittaker: And only this (Inaudible)
J. Lee Rankin: No. They didn't intend to. They didn't do it by definition or terms and it can't -- they used a measure deliberately. Now, in the debates, you -- if you examine and I'm going to call your attention to -- if -- during the balance of my argument. It was very clear. They said time after time the manager of the bill, the various proponents are active for it. We're not adding anything to what these people have. Not one thing. They either had it or they don't. That was the whole concept of the bill. Now, the political aspect of this matter was quite different. If you examine the position of the legislators and you have them saying, “We don't care what your rights were back at that time. We're going to give these Gulf States something we don't give to other 45 -- 43 States.” None of them wanted any part of that, as far as the bulk of the Congress is concerned. The only thing they were willing to consider was that if they had something under law, they were willing to give them a chance to get it, up to three -- three leagues, which would be a special provision for these Gulf States represent invaluable in its worth. And it would be taken from the United States. No question, but at that moment, this Court had held that they're all going to the United States. So, I think you have to take that into consideration in trying to interpret what Congress did, because it's in -- and they said it, a good many times, but it -- it's quite a difference between Congress saying, “Texas claims are fraudulent. There's nothing to them. Nevertheless, we'll give them all these wealth. Louisiana's claims are fraudulent. There's nothing to them, still we'll give them." They didn't say that. They said, “If they can prove it, we are not giving them anything in this law beyond three miles, except the chance to prove it. But --
Charles E. Whittaker: You argued they can.
J. Lee Rankin: Oh, yes. But they've got to prove it according to this.
Charles E. Whittaker: First?
J. Lee Rankin: They have to prove it according to the definitions that Congress laid down. They're not -- they didn't say the boundary that is asserted under the Outer Continental Shelf Lands Act, nothing like that. They asserted that to the United States.
Charles E. Whittaker: Certainly. It gave you three miles and so much more. How (Inaudible) improved, first you have to (Inaudible)
J. Lee Rankin: Yes.
Charles E. Whittaker: So or they did not to be grant anything more than we must, a fit for the formula on this issue. They didn't -- the States couldn't by proving your (Inaudible)
J. Lee Rankin: That's right. Now, with the State of Texas as an example, if they claimed three leagues and there -- no question what they did by that statute in 1836. At all times from 1793 down to that date and all times beyond that date to the present time, the United States said to most of the great powers of the world, “None of you can claim beyond three miles. We won't recognize it.” Now, if Texas was going to be given three leagues that meant as long as Texas was an independent power that Texas had three leagues against every citizen of the United States -- against the Government of the United States in all of its activities, both so far as the defense of the country was concerned and otherwise, against every citizen so far as fishing was concerned and every other right. Now, of course, the matter of submerged lands was never mentioned back in those days, it never came up, but how in the world can you say that this country when it was asserting that position at the risk of war, as this described in detail, and the communications by Secretaries of States over the years had any intention to recognize a three-league claim on the part of the -- a little Republic of Texas, when it would risk war in asserting that no one of the great powers could have such a claim. And she wouldn't assert it for herself.
Hugo L. Black: Did you say little republic? [Laughter]
J. Lee Rankin: Maybe I will strike that out. [Laughter]
Speaker: Could I ask you one question? What does it mean -- what are the circumstances that show the kind of the present complaint of territorial rights (Inaudible) United States thought that it was granting some kind of a new principle of international law to the search in the right claim?
J. Lee Rankin: No, the -- the history of -- was before the Committee clearly demonstrates that the Government thought it was not asserting --
Speaker: It was not.
J. Lee Rankin: -- an unusual claim.
Speaker: And what --
J. Lee Rankin: -- and it -- the testimony of the State Department was that this was clearly within international law and was next to territorial claim. It would not interfere with other nations or be protested.
Speaker: And would it be a fair assumption that if that claim had been asserted in 1848, that the United States could have done so, consistently with its three-mile maritime boundary policy?
J. Lee Rankin: That's so speculative.
Speaker: I know it's speculative. That's a reason I asked you the first question. In other words, you say that at the time the assertion was made in 1945, for the first time, the United States rightly or wrongly assumed that it was not doing anything, but what international law -- it could have done under international so-called, at any time during (Inaudible)
J. Lee Rankin: The reason I have difficulty with the second question, Mr. Justice, is that we have had times when we protested against the inspection of vessels. For instance, with -- with Russia when they asserted the right to inspect vessels out 12 miles was really related to smuggling or at least that's what they claim. We did protest against it, saying they were limited to three miles. They wound up claiming the whole 12 miles as general jurisdiction and a right and then apparently our Government thought that might be the outcome if we didn't. So that -- and then we had an assertion by Mexico of 20 kilometers at one time and we protested that. And then they said, “Well, that same thing you're doing four leagues.” And he said, “Well, we don't do it that way. We only inspect vessels that are coming to our ports and it's a matter of convenience.” And so it isn't the kind of thing you're doing while you're just stopping them and trying to see what you can find in interfering with the passage when you know the vessel isn't coming. So, if it was within what we clearly at that time -- if the thinking was developed at that time sufficiently, so that it was like smuggling, I think there would have been no difficulty whatsoever. If it was merely a device to try to get some control over other people's shipping and so forth and so considered what it was, in fact, it wasn't in fact -- if it was so considered at that time, I suppose there would have been a protest. I think that's the best --
Speaker: But at least as of 1945, do you think it's a fair statement that the United States in issuing that proclamation when the extraterritorial rights did not conceive it was announcing -- asserting some new principle of international rights.
J. Lee Rankin: No one -- as I understand the testimony, there was no claim to the contrary.
Potter Stewart: Well, it is too that the whole concept of the rights to the subsoil under the sea, a substantial distance from the shore is a relatively new concept, isn't it?
J. Lee Rankin: That's right. This Court said that in U.S. against California in --
Potter Stewart: And in 1848, I suppose nobody knows for that except --
J. Lee Rankin: No.
Potter Stewart: -- perhaps for the purpose of --
Felix Frankfurter: There was many oil.
Potter Stewart: -- for fishing and --[Laughter] -- and the kind of fish that stayed put on the bottom of the ocean, oysters and things.
J. Lee Rankin: I'd like to reserve the rest of my time.